     Case 1:20-cv-00218-AWI-EPG Document 27 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MARTHA RUIZ, et al.,                            Case No. 1:20-cv-00218-AWI-EPG

12                       Plaintiffs,                  ORDER DENYING STIPULATED
                                                      PROTECTIVE ORDER WITHOUT PREJUDICE
13            v.
14                                                    (ECF No. 25)
      GENERAL INSURANCE COMPANY OF
      AMERICA, et al.,
15
                         Defendants.
16

17          On March 22, 2021, the parties filed a Stipulated Protective Order. (ECF No. 25.) This is
18   the second stipulated protective order the parties have filed. On March 12, 2021, the parties filed
19   a first Stipulated Protective Order, which the Court denied without prejudice because it did not
20   comply with Rule 141.1(c) of the Local Rules of the United States District Court for the Eastern
21   District of California. (See ECF Nos. 21, 22.) That rule provides that every proposed protective
22   order contain the following provisions: “(1) [a] description of the types of information eligible for
23   protection under the order, with the description provided in general terms sufficient to reveal the
24   nature of the information (e.g., customer list, formula for soda, diary of a troubled child); (2) [a]
25   showing of particularized need for protection as to each category of information proposed to be
26   covered by the order; and (3) [a] showing as to why the need for protection should be addressed
27   by a court order, as opposed to a private agreement between or among the parties.” (paragraph
28   breaks omitted).
                                                         1
     Case 1:20-cv-00218-AWI-EPG Document 27 Filed 03/23/21 Page 2 of 2


 1          The Good Cause Statement of the parties’ second stipulated protective order states:

 2          In accordance with Eastern District Local Rule 141.1(c)(1), the type of
            confidential and proprietary material eligible for protection in this action includes,
 3          but is not limited to: (1) proprietary policies, procedures, manuals, handbooks
            and/or guidelines, including claim handling manuals, bulletins, training materials,
 4          and documents concerning the handling of claims pursuant to the California Fair
            Claims Settlement Practices Regulations, and other documents governing the
 5          investigation, handling and adjustment of claims; (2) confidential Master Service
            Agreements with third party vendors, including Independent Adjustment
 6          agreements and compensation and incentive information; (3) confidential and
            proprietary financial and business data, including trade secret information; (4)
 7          policy underwriting and pricing material; and/or (5) other documents and
            information protected under privacy rights.
 8

 9   (ECF No. 25 at 2.) (Emphasis added.)

10          The catchall language used in describing the types of information eligible for protection

11   does not comply with Local Rule 141.1(c)(1). Accordingly, the parties Stipulated Protective

12   Order (ECF No. 32) is DENIED without prejudice to refiling a stipulated protective order that

13   complies with Local Rule 141.1(c).

14
     IT IS SO ORDERED.
15

16      Dated:    March 23, 2021                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
